Rich, Judge,
dissenting.
The modified language of GATT here involved is: “Bicycles * * * complete without accessories,” which means, of course, without bicycle *101“accessories.” (Paragraph 371, as modified.) The collector’s problem is how much a bicycle weighs.
It has been settled in this very protest proceeding that a chromium plated front luggage carrier is a bicycle “accessory” within the meaning of this clause, and not to be weighed in determining the weight of the bicycle. The reasoning of the Customs Court in so holding (no appeal having been taken from this holding) was:
* * * they serve no purpose in the operation of a bicycle and * * * bicycles can, and do, function safely and efficiently without them, in the manner for which they are normally designed. Luggage carriers are clearly items enhancing the attractiveness, and, perhaps even the convenience of a bicycle, but having no effect upon its performance. Since a bicycle is complete in every respect without the attachment of a luggage carrier, the latter is obviously no more than an accessory, * * *. [Emphasis added.]
This is sound reasoning, but the court completely abandoned it when it came to consider the other two items. They are a kickstand and a “3 pcs. chrome lighting unit.”
What is or is not a bicycle accessory depends on conditions in the bicycle trade as of the time of the importation. United States v. Antonio Pompeo, 43 CCPA 9, C.A.D. 602. It is not a static thing. As in other fields, such as the automotive field, what is an accessory in one period may become standard equipment at a later time. Therefore we must look to what the record discloses.
The reasoning of the court below, and of the majority here, rests, for the most part, on prior cases which were concerned, not with the issue before us, but with the question of whether various imports, viz., brackets for door checks,1 superchargers for Ford and Austin auto engines,2 tripods for cameras,3 camera view finders,4 automobile lamps and horns,5 player piano music rolls,6 steel sewing machine shuttles,7 halftone screens for reproduction cameras,8 pistol magazines,9 felts for paper-making machines,10 optical range finders for use with cameras,11 and figurines for use on dancing-girl music boxes,12 were dutiable as parts of the articles with which they were to be used. In not one of these cases13 was there an issue to whether the imports *102were “accessories” under any provision of the tariff act. In each case the issue was whether they were classifiable for duty as “parts” of something or were subject to some alternative classification. In the order above named, the alternative classifications were: articles n.s.p.f. of iron or steel,1 machines n.s.p.f.,2 manufactures of wood,3 optical instruments,4 manufactures of metal n.s.p.f.,5 music in sheets or manufactures of wood or paper,6 manufactures of metal,7 articles n.s.p.f. of glass,8 manufactures of metal,9 woven fabrics,10 optical instruments,11 and dolls.12
The imports in some of the above cases were held to be “parts” rather than the alternative and others were not. To attempt to follow any of these cases in pursuit of the answer to the question, “What is a bicycle accessory?”, is, in my judgment, to follow a red herring for the simple reason that, under the logic of at least some of these cases, what is obviously a bicycle accessory for the purpose of finding out what the bicycle, “without accessories,” weighs might well be a “part” of a bicycle if the issue were the dutiable classification of that accessory. Thus, to find that something would be dutiable as a “part” does not in the least determine that it is not an “accessory” for the purpose of finding out what the complete bicycle fer se weighs pursuant to paragraph 371, with which question we are alone concerned.
It may seem that I am drawing a fine distinction, but it is essential to do this when dealing with such a nice question as that before us. If we fail to make fine distinctions and go happily galloping off after every false trail presented to us by counsel out of an abundant supply of precedents, we shall be led by astute lawyers and plausible arguments into making absurd decisions.
I repeat, therefore, that we are not in the least concerned with what is or is not a “part” of a bicycle for the purpose of levying a duty on the putative part, but solely with the issue of whether two specific items, kickstands and three-piece lighting sets, are or are not “accessories” within the common meaning of that term for the sole purpose of determining what the complete bicycle weighs without its “accessories.”
Precedents, when followed, should have a direct bearing on the issue before the court and we should not blindly follow mere opinions, or parts thereof, rationalizing and explaining the reasons for decisions on entirely different issues.
Referring specifically to the Trans Atlantic Company case,1 upon which the majority seems to predicate its decision, we were there dealing with what we found to be a mistaken application by the lower court of principles of law it derived from the Willoughby Camera Stores case.3 As a unanimous court we were at some pains to point out that:
*103The “principles” which the court announced in the Willoughby case, except as they are applied to a fact situation which is the same or directly comparable thereto, are entitled only to the weight of dictum. [Emphasis added.]
This admonition applies here to the attempted application of a passage from the Tram Atlantia opinion, dealing solely with the question whether certain brackets were “parts” of door closers for the purpose of assessing duty on the brackets, to the unrelated issue of what, in common parlance, is a bicycle “accessory,” in order to determine what the bicycle weighs, so as, to assess duty on the bicycle. The situations are totally dissimilar and not comparable.
When the phrase “complete without accessories” was written into the law those words were, by the well established rule, presumably in the language of commerce according to the common meaning of the words. Bakelite Corporation v. United States, 16 Ct. Cust. Appls. 378, T.D. 43117. Furthermore, they were used in parallel with the concept of a “complete” bicycle. Our task, then, is to draw the line, determining, first, what the ordinary bicycle of commerce in the category here involved (for there are various types of bicycles) consists of. That will be our “complete bicycle.” Other things sold to be attached to it will be “accessories.” We will only be confused in this endeavor if we look for help — as plaintiff would have us do — to cases on what is dutiable as a “part” of something else, particularly if that something else is not a bicycle.
A bicycle is such a common and well-known device that we can go a certain way in determining what a contemporary complete bicycle is without the benefit of any evidence. It has a frame which is supported on two wheels with tires, a handlebar to steer the front wheel, a foot-operated crank with pedals, connected, by some such means as sprockets and a chain, to drive the back wheel, and a seat to sit on. This is, and always has been, the bare minimum of parts constituting a bicycle. Dictionaries describe it. Considering the record as a whole and the other equipment, present on the imported bicycle, as to which there is no dispute — there being only three disputed items in this proceeding — it is further evident that a “complete” bicycle of the 26" wheel lightweight type here involved is also deemed to include hand-grips on the handlebar, front and rear mudguards, hand brakes, and a chain guard.
It is also interesting to note from the record that plaintiff’s own witnesses — the plaintiff being interested in establishing that all three of the protested items were not “accessories” — admitted that the following items are “accessories”: mirrors, cyclometers, speedometers, some lamps sold at retail, some pumps, bells, some horns, mud flaps (generally), toe clips, and any such items which are so made as to fit freely on all bicycles. This gives us at least a general idea of what plaintiff’s trade experts, as its witnesses were, considered to be bicycle “accessories.”
*104Coming now to the specific items in dispute in this case, my position thereon is separately stated, as follows.

Kickstands

I agree with the conclusion that they are not “accessories,” but not for the reasons stated in the Customs Court opinion, quoted by the majority of this court as expressing its views. Those views, in essence, are to the effect that kickstands are very useful. So are rear view mirrors, pumps, and 'bells, all admitted by the experts to be “accessories” in the bicycle business. In my mind, a mere explanation of utility is insufficient ground for decision. As indicated above, what is an “accessory” is not an eternal verity. It changes with commercial practices and popular demand. Judicial notice is taken of the fact that kickstands gradually became popular in this country over a period of years. The record in this case shows, through the testimony of Mr. Liss of Korlis Limited, party-in-interest, that today “very few bicycles are imported without a kickstand.” He also said that the kickstand is attached to the bicycle when imported. The kickstand also appears from the record to have been almost universally adopted as an item of standard equipment on domestically made bicycles, except racing bicycles and 20-inch wheel bicycles which are delivered with training wheels. For these reasons I am of the opinion that in this day and age a “complete” bicycle of the 26" lightweight category has a kickstand as normal or standard equipment and for that reason I think it cannot now. be classed as an “accessory” to be excluded from the weight of the bicycle, any more than the fenders or chainguard. In days gone by all of these may have been “accessory” items, but not now.

Lighti/ng Sets

Just the opposite situation prevails with respect to the lighting sets involved in the protest. The majority admits they “are not in great demand as compared to the kickstands,” which is something of an understatement.
In their pursuit of the irrelevant question of whether the lamps would be “parts” of bicycles for the purpose of paying duty on them, the lower court and the majority both gloss over the very significant fact which appears without dispute in the record here that out of SO,000 bicycles imported in 1959 by the party-in-interest only £,000 came in with lighting sets. The importer testified, “Just over 95% [imported in 1959] were without lighting sets and luggage carriers.”
Another importer, Mr. Seedman, called by the party-in-interest, testified:
Q. Of the 26-inch lightweights which you import and sell what proportion do you sell, or did you in 1959, sell with lighting equipment and what without lighting equipment? A. I have our figures accurately for this year and from *105our experience tlie percentage remains quite static. It’s about tbe same. This year it’s 73.5 percent that have no headlamps.
The meaning of the word “accessory” is not obscure. In the bicycle field it means something one buys to attach to a bicycle which already has all of its essential, customary, and basic parts so that it will function after the manner of bicycles and be a salable article of commerce. Plaintiff’s witnesses named several accessory items, which are mentioned above. Webster’s New Collegiate Dictionary (1960) defines the noun “accessory” thus:
1. That which contributes subordinately to an effect; an adjunct or accompaniment.
2. Any article or device that adds to the convenience or effectiveness of something else but is not essential; an appurtenance; attachment.
The older Webster’s New International Dictionary (1937) says:
2. Any article or device that adds to the convenience or effectiveness of something else but is not essential, as a speedometer on an automotive vehicle.
This court, in Peter J. Schweitzer (Inc.) v. United States, 16 Ct. Cust. Appls. 285, 292, T.D. 42872, speaking of an article, said:
If its use is casual, auxiliary, or optional, it is an accessory.
A brief description of the generator lighting set would be here in order to show how precisely it fits the definitions of an accessory. Such a set was put in evidence as Exhibit F by the party-in-interest. It consists of a streamlined headlamp about 3" in diameter adjustably attached to a stamped metal mounting bracket evidently intended to be secured to the steering post. Extending from the headlamp there is a length of insulated wire sufficient to reach to the rear wheel. The wire is attached to the output terminal of a generator which is about 1 in diameter and 4" long. On one end of the generator is a knurled driving wheel adapted to engage the tire of the rear' bicycle wheel to be driven thereby. A mounting shaft protrudes from the side of the generator by which it is pivotally mounted on a bracket for movement through 30 to 40 degrees and a spring around the shaft urges it in one direction so it will be pressed against the tire. There is a catch which the rider can actuate which will either hold the generator out of engagement with the tire or release it. The generator bracket has parts to be clamped to a range of sizes of frame tubing and also adjustably carries a small tail-light with a red plastic lens. All joints are made adjustable with bolts and lockwashers so that each element can be properly positioned. The record shows that these sets are sometimes imported attached to bicycles and sometimes put into the toolbag of the imported bicycle, as was the case with the exemplary bicycle put in evidence. The lighting set, Exhibit F, weighs 1 lb. 101/2 oz.
• What else does the record testimony in this case show ? Plaintiff’s first witness was the customs examiner who passed the shipment, called *106to describe it because the Government did not retain a sample of the imported bicycle. He said, referring to all the items involved in the protest, the carriers, kickstands, and lighting sets, “These three items are what we consider as accessories and not to be included in the weights for tariff purposes.” [Emphasis added.] He said his authority for such exclusion was “The Bureau instructions.”
Plaintiff next called Mr. Mulligan, vice-president and general sales manager of a domestic bicycle manufacturer. He said to the trial judge, in answer to his question, that he classified as an accessory “an item that cam he put on cmybody’s bicycle.” [Emphasis added.] He said all of the lamps “we use I classify as parts because they were designed, for a particular bicycle. There are lamps that are sold at the retail level that might qualify as an accessory.” ¡[Emphasis added.]
Plaintiff’s next witness was Mr. Snyder, an engineer, president of two affiliated bicycle companies. He said he would call a generator lighting set a “part” and further testified:
Q. Will you give your reasons ? A. It will not fit any otter bicycle.
He had earlier testified that “Lamps and lighting sets,” listed in the Treasury Department letter as accessories to be excluded in weighing bicycles, could be either parts or accessories.
Plaintiff’s final witness was a professional bicycle rider who went into the bicycle business and was operating a cycle store. He explained how the generator lighting set worked, said he didn’t think it would fit any bicycle, and continued:
Q. Would you call that a part of that bicycle? A. I would call it a part.
No objection was made to the question as leading. On cross-examination he admitted the lighting set would fit another 26-inch bicycle with a 22-inch frame.
Out of all of this plaintiff’s testimony we can distill but one significant idea, that in the eyes of the trade lights can be either parts or accessories and they are accessories if they will fit various models of bicycles. As to whether the lights imported with the involved bicycles would fit various bicycles, the plaintiff’s testimony is inconclusive. The testimony for the party-in-interest, however, plus what we can see for ourselves by examining Exhibit F, removes any question on this score.
Hamilton Osgood, managing director of Ealeigh Industries of America, importers and sellers of bicycles, called by the party-in-interest, said that his company also sold generator lighting sets such as Exhibit F. When he was being questioned about that exhibit by plaintiff's, attorney during a discussion of its admissibility in evidence, he testified [emphasis added] :
Q. For wbat bicycle was that made? A. I haven't seen any Mcyele it will not fit yet, this one.
*107Q. It’s made for a bicycle with a certain size tubing, isn’t it? A. It is made — yes, but there are long bolts which will adapt it to most sizes.
Q. Will it adapt it to all sizes? A. I have never seen a bicycle which it could not he used, on yet.
Q. Will you name the types of bicycles it can be used on rather than the ones that you have never seen? You haven’t seen all types, ’have you? A. Well, I hope I have seen most of them. In my experience — can I answer the question this way: In my experience and to the best of my belief and knowledge there is no bicycle which this cannot be made to fit.
Q. Do you know the size of the tubing on the rear of most 'bicycles? A. They vary a great deal.
Q. That’s right. What’s the largest size you know? A. I wouldn’t dare say because I am not sure of my facts.
Q. You don’t know whether this would fit the largest size tubing or not? A. I do know that I have myself fitted it on large-size tubing.
Q. Then you altered this as it’s offered in evidence— A. Yes.
Q. (Cont’g) to make it fit another bicycle? A. I don’t quite understand you.
Q. In its present condition it would not fit a bicycle with a larger size tubing, would it? A. I disagree; it would fit.
Q. You just said that if it had a larger-size tubing you would make it fit by using a longer bolt. A. I didn’t say that. I said that the long bolts on that give adequate spread to the brackets so that it would fit, to my knowledge.
Q. Well, there are American-made bicycles that have greater tubing than this is made for? A. I disagree, not to my knowledge.
The exhibit was then received in evidence and the attorney for the party-in-interest asked Mr. Osgood:
Q. Let me direct your attention to Party In Interest Exhibit F, which is the generator set. Is that type of lighting equipment known in the trade as a part or as an accessory? A. As an accessory.
Bicycle lamps have 'been held to be “accessories,” and that holding has at least twice been recognized by this court without the slightest suggestion of criticism. In Mead Cycle Co., 28 Treas. Dec. 389, T.D. 35223 (1915), cycle lamps, pump clips, pumps, push bells and tool bags were all held to he accessories and not parts. In the Bosch Magneto case,5 wherein the issue was whether auto lights and horns were parts of automobiles or manufactures of metal, this court recited that holding of the Mead Cycle case and said (p. 572):
The difference in the manner of operating a bicycle and an automobile, and the results growing out of their inefficient operation are so different that it is at once apparent that the decision in the Mead case has little, if any bearing on the facts at hand.
In the American Steel & Copper halftone screen case,8 this court again specifically recited the holding of the Mead case, along with others, expressed no disapproval, and distinguished it saying (p. 141):
An examination of these eases will disclose, we think, that the controlling feature in each of the cases cited was a consideration of the question whether the particular articles imported were, or were not, essential to the operation or use of the particular thing of which they were said to be parts, and, in the absence of which the thing in question was not capable of the use for which it *108was intended. In each, case cited, the article involved was entirely able to function and perform its original purpose without the thing imported.
We are aware that the Customs Court reversed itself in Eric Wedemeyer v. United States, 7 Cust. Ct. 141, C.D. 556, and, contrary to its holding in the Mead case, held bicycle lamps to be parts of bicycles for the purpose of assessing the lamps with duty, applying the reasoning of this court in the Bosch case notwithstanding this court’s view, above quoted, that the situations were not at all parallel. But we are not here assessing the lamps with duty. We are deciding what “accessories” to exclude in weighing the bicycle.
The court below and the majority lay great stress on state laws requiring bicycles ridden at night to show lights. But there is no law requiring bicycles to be ridden at night. The evidence is that the type of bicycle here involved is mostly (95%) used by children 14 years of age or less and that bicycle riders are rarely seen at night in this country. There is no inconsistency between said state laws and a holding that lighting sets are “accessories” for the purposes of paragraph 371. In fact accessories are the very things one buys, not only for bicycles but for cars, guns, cameras, fishing gear, boats, and other useful pieces of apparatus to extend the range of their usefulness. The considerations the Customs Court (quoted on page 1 hereof) applied in finding it was so clear and so obvious that the luggage carriers were accessories are equally applicable to the lighting sets. The place where the reasoning runs aground is, not in deciding whether or not they are “accessories,” but in considering the irrelevant question whether under the law they would be “parts” for the purpose of assessing duty on them. That question is not involved in this case.
The reasoning put forward by the plaintiff, which has unfortunately been adopted, is that we must look to see whether under the case law any of these things would be chargeable with duty as parts of bicycles. To quote from plaintiff’s brief, a typical passage reads (p. 19) :
Had each and all of the appliances imported with the bicycles in the case at bar been imported independently of the instant shipment, they would have undoubtedly been classified by the collector as parts of t>ioyoles.
Perhaps they would have been so classified. It is an irrelevant consideration. And again:
We think it is with equal inanity to argue that appliances especially made, dedicated and adapted to but one use, that of a bicycle, are not parts of a bicycle.
At the risk of seeming inane, we ask plaintiff the question: Do not practically all bicycle “accessories” meet those specifications? And if so, what “accessories” are left to be excluded when bicycles are weighed. Just what did Congress have in mind ?
The generator lighting sets should be held to be “accessories” for *109the purpose of determining the weight of the bicycles. No suggestion is made as to how they should be classified for assessing duty on them.

 Trans Atlantic Company v. United States, 48 CCPA 30, C.A.D. 758.


 United States v. Antonio Pompeo, 43 CCPA 9, C.A.D. 602.


 United State a v. Willoughby Camera Stores, Inc., 21 CCPA 322, T.D. 46851.


 United States v. Carl Zeiss, Inc., 24 CCPA 145, T.D. 48624.


 United States v. Bosch Magneto Co., 13 Ct. Cust. Appls. 569, T.D. 41434.


 Welte & Sons v. United States, 5 Ct. Cust. Appls. 164, T.D. 34249.


 Durbrow & Hearne Manufacturing Co. v. United States, 9 Ct. Cust. Appls. 177, T.D. 38001.


 United States v. American Steel & Copper Plate, Co., 14 Ct. Cust. Appls.. 139, T.D. 41673.


 Stoeger v. United States, 15 Ct. Cust. Appls.. 291, T.D. 42472.


 Peter J. Schweitzer (Inc.) v. United States, 16 Ct. Cust. Appls. 285, T.D. 42872.


 United States v. E. Leitz, Inc., 26 CCPA 418, C.A.D. 49.


 United States v. Cody Manufacturing Co., Inc., 44 CCPA 67, C.A.D, 639,


 For completeness, all of the cases cited In the Trans Atlantic case, cited by the majority, are included because they seem to be relied on and I wish to mate this point strongly. Also included are all of the appellate court cases mentioned In the opinion below Insofar as they deal with this same point.